Citation Nr: 0939087	
Decision Date: 10/15/09    Archive Date: 10/28/09

DOCKET NO.  08-19 554	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to service connection for a colon disorder. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

John Francis, Associate Counsel




INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The Veteran served on active duty from November 1943 to 
November 1946. 

This appeal comes before the Board of Veterans' Appeals 
(Board) from a December 2006 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO). 
 

FINDING OF FACT

The Veteran does not have a current chronic colon disability. 


CONCLUSION OF LAW

The criteria for service connection for a colon disorder have 
not been met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2009).  


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide and; (3) that the claimant is expected to provide.  
See 38 C.F.R. § 3.159(b)(1) and 73 Fed. Reg. 23,353 (Apr. 30, 
2008).  This notice must be provided prior to an initial 
unfavorable decision on a claim by the agency of original 
jurisdiction.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Further, VA must review the information and the evidence 
presented with the claim and provide the claimant with notice 
of what information and evidence not previously provided, if 
any, will assist in substantiating, or is necessary to 
substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded. Dingess v. Nicholson, 19 Vet. App. 473 
(2006). 

The Veteran submitted a claim for service connection for 
spastic colon in August 2004.  In correspondence the same 
month, the RO provided notice that met the requirements 
except that the notice did not provide information on the 
criteria for assignment of a rating or effective date.  The 
RO failed to address the claim in a November 2004 decision.  
In June 2006, the Veteran resubmitted the claim.  In July 
2006, the RO provided notice that met the requirements.  The 
notice provided the criteria to substantiate all five 
elements of a claim for service connection, the types of 
evidence that would be considered, and the Veteran's and VA's 
respective obligations to obtain that evidence.   

In an August 2009 informal brief, the Veteran's 
representative contended that the Veteran was denied a right 
of due process because he was not afforded an opportunity for 
a hearing before the Board.  In March 2008, the RO provided a 
statement of the case with instructions on how to perfect an 
appeal and how to request a hearing before the Board.  The 
correspondence contained an enclosure entitled "Appeal 
Hearing Options" and the appropriate form to perfect a 
substantive appeal (VA Form 9).  In June 2008, the Veteran 
petitioned in writing to continue his appeal and for an 
extension of the required 60 day time for response.  The 
Veteran submitted medical records that showed that he was 
hospitalized during April 2008 for major surgery.  In a 
February 2009 memorandum to the Veteran's representative, the 
RO granted the request for extension for good cause shown and 
accepted the correspondence as a timely substantive appeal.  
The RO also notified the representative of the opportunity 
for the Veteran to a hearing at the RO or before the Board.  
Finally, in correspondence in June 2009 to the Veteran with a 
copy to the representative, the RO informed the Veteran of 
the opportunity for a hearing before the Board if he so 
requested within 90 days.  No timely responses were received.  
The Board concludes that the Veteran was adequately afforded 
the opportunity to request a hearing.  

In addition, VA has obtained all relevant, identified, and 
available evidence and has notified the appellant of any 
evidence that could not be obtained.  VA has also obtained 
records of VA and private medical care but has not obtained a 
compensation and pension examination for reasons provided 
below.  Thus, the Board finds that VA has satisfied both the 
notice and duty to assist provisions of the law.

The Veteran served in the U.S. Marine Corps as an aircraft 
mechanic and metal smith.  He contends that he experiences a 
colon disorder as a result of unsanitary conditions and food 
while stationed on Guam and aboard a ship on an ocean voyage 
to Japan.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110.  Service connection 
may also be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

For the showing of chronic disease in service, there are 
required a combination of manifestations sufficient to 
identify a disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
chronic.  Continuity of symptomatology is required only where 
the condition noted during service is not, in fact, shown to 
be chronic or when the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

Service medical records showed that the Veteran was assigned 
Marine aviation units that deployed from a West Coast air 
station and operated in the Pacific Theater from May 1945 to 
July 1946.  In an August 2009 brief, the Veteran's 
representative contended that the provisions of 38 U.S.C.A. 
§ 1154 applied to the claim on appeal.  The statute requires 
that due consideration be given to the places, types and 
circumstances of each veteran's service and all pertinent lay 
and medical evidence.  The statute also provides additional 
criteria for veterans who engaged in combat with the enemy.  
38 U.S.C.A. § 1154 (West 2002).  Service personnel records do 
not show that the Veteran received any combat awards.  The 
Veteran's military occupation is not consistent with direct 
combat with the enemy, and the Veteran does not contend that 
the disability on appeal is related to combat action.  The 
Board concludes that the Veteran is competent to report on 
his experiences, and the Board will consider the 
circumstances of his service.  However, the Board concludes 
that the Veteran did not engage in combat during his service.  

While deployed in April 1946, the Veteran was examined for 
possible appendicitis.  However, the Veteran did not undergo 
an appendectomy, and the attending physician changed the 
diagnosis to catarrhal fever.  In August 1946, the Veteran 
underwent surgical excision of an anal skin tag without 
complications.  No gastrointestinal disorders were noted on a 
November 1946 discharge examination.  While performing 
service in the Marine Corps Reserve in September 1947, a 
military physician noted the history of external hemorrhoid 
surgery in August 1946 and the Veteran's report of being well 
until one month earlier when he experienced rectal bleeding.  
The Veteran underwent surgical excision of two anal fissures 
and was returned to duty in two weeks.  

Partially legible records of treatment by a private physician 
from August 1988 to August 1996 showed that the Veteran 
sought occasional treatment for rectal spasms, pressure, and 
bleeding.  In March 1993, the Veteran underwent a colonoscopy 
that showed second degree hemorrhoids and a large anal 
papilla in the anterior section of the anorectal canal.   In 
September 1998, the RO granted service connection for 
residuals of an external hemorrhoidectomy.   

In a March 2000 statement, the Veteran noted that he had 
experienced an unspecified medical condition since 1944 as a 
result of unsanitary conditions and food while being 
transported to Japan in a typhoon.  The Veteran indicated 
that he had undergone surgery and treatment for the 
condition.  The same month, the Veteran underwent a VA 
sigmoidoscopy which showed a normal sigmoid and rectum with 
some scarring at the dentate line.  In May 2000, a VA 
examiner noted the Veteran's reports of multiple anal, 
rectal, and sphincter symptoms and that he "always had 
spastic colon."  At the time of the examination, the Veteran 
reported that he conformed to a soft, high fiber diet and 
that he experienced anal itching and irritation with rare 
bleeding about once per year.  The Veteran did not report any 
diarrhea or other symptoms of gastrointestinal distress. 

In April 2001, a VA primary care physician noted that the 
Veteran had a recent negative colonoscopy.  The clinical 
report is not of record.  The physician noted that the 
Veteran had no gastrointestinal complaints as long as he 
watched his diet.  

In November 2005, a physician at a VA gastrointestinal clinic 
noted the Veteran's reports of a history of spastic colon 
since service that he controlled with diet.  The Veteran also 
reported a history of surgery to the sphincter muscle with 
recurrent fecal incontinence.  The physician noted that the 
Veteran's last colonoscopy was seven years earlier and 
because his current symptoms were of recent onset, another 
diagnostic colonoscopy was necessary to rule out 
malignancies.  The procedure was performed in May 2006.  The 
attending physician noted small internal hemorrhoids but no 
arteriovenous malformations, polyps, or colitis.  

VA outpatient treatment records from July 1995 to July 2006 
and in February 2008 showed no diagnoses or treatment for 
active chronic gastrointestinal disorders other than for 
rectal symptoms.  The most recent VA list of active 
medications showed that the medications were associated with 
treatment for hypertension and prostate disorders.  Records 
of hospitalization for cardiac bypass surgery at a private 
facility in April 2008 were silent for any gastrointestinal 
symptoms or disease.  

In a May 2007 letter, the Veteran noted that he was treated 
in naval hospitals for colon disorders and that his 
physicians confirmed his spastic colon.  He also noted that 
he used expensive medication and was careful about his diet.  

The Board concludes that service connection for a colon 
disorder is not warranted because there is no credible 
evidence of a current disorder.   The Board concludes that 
the Veteran is competent to report that he experienced 
unsanitary conditions and food preparation while serving in 
the Pacific and during ocean transport.  The Board finds his 
reports are credible and consistent with the circumstances of 
his service.  However, there is no credible evidence of 
gastrointestinal symptoms or treatment in service or after 
service other than for hemorrhoids and residuals of 
hemorrhoid and rectal surgery for which separate service 
connection has been granted.  

The Board acknowledges that the Veteran is competent to 
report his history of observable symptoms and successful 
control with diet, and that he was told in the past that he 
had a spastic colon.  Lay evidence can be competent and 
sufficient to establish a diagnosis of a condition when (1) a 
layperson is competent to identify the medical condition; (2) 
the layperson is reporting a contemporaneous medical 
diagnosis, or (3) lay testimony describing the symptoms at 
the time support at later diagnosis by a medical 
professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 
(Fed. Cir 2006).   In this case, diagnosis of a chronic 
gastrointestinal disease requires medical expertise and is 
not a disorder for which a lay person is competent to 
identify.  The Veteran reported receiving a diagnosis in the 
past that is not supported by any current diagnosis. 

The Board places less probative weight on the Veteran's lay 
statements because they are inconsistent with the records of 
service and post-service medical treatment.  The Veteran 
received VA and private medical care since 1988 and was 
evaluated for his rectal symptoms on many occasions.  While 
the clinicians noted the Veteran's reports of a history of 
colon distress,  none noted current symptoms, diagnosed a 
chronic disorder, or provided medication other than to advise 
the Veteran to continue his diet.  No abnormalities other 
than hemorrhoids were noted on sigmoidoscopy or colonoscopy.  
The Veteran did not identify the physician who diagnosed 
spastic colon and no associated records could be obtained.  

The Board considered whether a VA compensation and pension 
examination and opinion are required in this case.  VA must 
provide an examination when there is (1) competent evidence 
of a current disability or persistent or recurrent symptoms 
of a disability, (2) evidence establishing that an event, 
injury, or disease occurred in service, or establishing 
certain diseases manifesting during an applicable presumptive 
period for which the claimant qualifies, and (3) an 
indication that the disability or persistent or recurrent 
symptoms of a disability may be associated with the veteran's 
service or with another service-connected disability, but (4) 
there is insufficient competent medical evidence on file for 
the Secretary to make a decision on the claim.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006); see also 
38 U.S.C.A. § 5103A(d)(2), 38 C.F.R. § 3.159(c)(4)(i).  The 
third prong, which requires that the evidence of record 
"indicate" that the claimed disability or symptoms "may be" 
associated with the established event, is a low threshold. 
McLendon, 20 Vet. App. at 83.  Although the Veteran reported 
that he experiences persistent symptoms of colon distress, 
the probative value of his reports are outweighed by the 
records of medical evaluation and colonoscopy which failed to 
show symptoms or diagnoses of a chronic colon disorder.  As 
the weight of probative evidence is against the presence of a 
current chronic disability, the low threshold has not been 
met, and an examination is not necessary to decide the claim. 

In short, while the Veteran may believe he has a disorder of 
his colon that is related to service, the weight of the 
credible and probative evidence of record demonstrates that 
the Veteran does not currently have a chronic colon disorder 
other than hemorrhoids which have already been service-
connected.  As the preponderance of the evidence is against 
this claim, the "benefit of the doubt" rule is not for 
application, and the Board must deny the claim.  See 38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).



								CONTINUED NEXT PAGE
ORDER

Service connection for a colon disorder is denied.  



____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


